Guzman v City of New York (2019 NY Slip Op 03273)





Guzman v City of New York


2019 NY Slip Op 03273


Decided on April 30, 2019


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 30, 2019

Friedman, J.P., Gische, Webber, Kahn, Oing, JJ.


9113 304293/15

[*1]Myrna Guzman, Plaintiff-Respondent,
vThe City of New York, et al., Defendants-Respondents, Bronx Parking Development Company, LLC, Defendant-Appellant.


Havkins Rosenfeld Ritzert & Varriale, LLP, Mineola (Angele Chapman of counsel), for appellant.
Spiegel & Barbato, LLP, Bronx (Brian C. Mardon of counsel), for Myrna Guzman, respondent.
Zachary W. Carter, Corporation Counsel, New York (Jonathan A. Popolow of counsel), for The City of New York and New York City Economic Development Agency, respondents.

Order, Supreme Court, Bronx County (Donna M. Mills, J.), entered on or about February 22, 2017, which, in this action for personal injuries, denied the motion of Bronx Parking Development Company, LLC (Bronx Parking) for summary judgment dismissing the complaint and all cross claims as against it, with leave to reargue/renew following discovery, unanimously affirmed, without costs.
The summary judgment motion was properly denied as premature. No discovery had been conducted before Bronx Parking moved for summary judgment, thereby depriving plaintiff of the opportunity to depose the parties who would have knowledge concerning the relevant issues in this action including the negligence if any, of Bronx Parking (see Rodriguez v Architron Envtl. Servs., Inc., 166 AD3d 505 [1st Dept 2018]; Marabyan v 511 W. 179 Realty Corp., 165 AD3d 581 [1st Dept 2018]; CPLR 3212[f]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: APRIL 30, 2019
CLERK